693 N.W.2d 823 (2005)
472 Mich. 873-882
People
v.
Jensen.
Docket No. 127689, COA No. 235372.
Supreme Court of Michigan.
March 31, 2005.
Application for leave to appeal.
On order of the Court, the motion for immediate consideration and the application for leave to appeal the November 9, 2004 judgment of the Court of Appeals are considered. The motion for immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.